DETAILED ACTION
Response to Amendment
 	This Final Office action is in response to Applicant’s amendment filed 4/19/2022. Claims 2, 6, 9 and 17 have been amended. Claims 18 and 19 have been added. Claims 2-19 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 6, 9 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Drawings
 	The drawing received on 4/19/2022 is accepted.

Claim Objections
 	Claims 3-19 are objected to because of the following informalities: Dependent claims 3-19 recite “The method of…”, however independent claim 1 has been amended to recite “A computer-implemented method…”.  Appropriate correction is required.


Specification
 	The disclosure is objected to because of the following informalities: The CROSS-REFERENCE section must be updated. Specifically, US 15/380,768 has issued to patent 10872386. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 2-19 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite segmenting a plurality of customers, including determining, assigning and using steps.  
The limitations of determining, assigning and using, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite (a) determining a plurality of customer patterns from a data record, wherein each customer pattern comprises a subset of the plurality of energy customers that satisfy a plurality of customer attributes associated with the customer pattern, and wherein the subset (i) comprises at least a threshold quantity of the plurality of energy customers and (ii) has at most a threshold level of overlap with other customer patterns of the plurality of customer patterns; and (b) assigning the plurality of customer patterns to a plurality of segments according to a bisection algorithm that maximizes a minimum effectiveness of the plurality of segments, wherein the effectiveness of a segment is a measure of a quantity of the plurality of energy customers in the patterns assigned to the segment that have a positive adoption status of an energy efficiency program associated with the segment, and wherein the minimum effectiveness of the plurality of segments is greater than an effectiveness of the plurality of energy customers as a whole with respect to the energy efficiency program, and (c) using the positive adoption status among the plurality of segments to identify the customer attributes associated with adopting the energy efficiency program.
That is, other than reciting one or more computer processors, the claim limitations merely cover commercial interactions, including marketing activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include one or more computer processors. The one or more computer processors in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computer processors amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3-5 further describe the plurality of segments and customer attributes. Claims 6 and 7 further describe the one or more home value metrics and plurality of customer attributes. Claim 8 recites an additional solving step. Claim 9 further describes the feasibility problem. Claim 10 recites an additional distributing step. Claims 11 and 12 further describe the minimum effectiveness and the energy efficiency program. Claim 13 recites an additional transmitting step. Claims 14-17 further describe plurality of segments and customer patterns, and customer attributes. Claim 18 recites an additional processing step, while claim 19 further describes the assigning the plurality of customer patterns. A more detailed abstract idea remains an abstract idea.
  Under step 2B of the analysis, the claims include, inter alia, one or more computer processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 00120 of the specification, “Those skilled in the art will appreciate that the disclosure may be practiced in network computing environments with many types of computer system configurations, including, an in-dash vehicle computer, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like. The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the determining, assigning, and using steps in amended claim 1 are not methods of organizing human activity, and would not be construed as such by one of ordinary skill in the art (in the field of computer technology). Such limitations are not "fundamental economic practices or principles," "commercial or legal interactions," or "managing personal behavior or relationships or interactions between people," which are the enumerated subgroups of methods of organizing human activity under Prong One.
Even if the claims were to recite a judicial exception, which Applicant does not concede, "the claims as a whole integrate the recited judicial exception into a practical application of the exception." January 2019 Guidance at 54. Specifically, the claims integrate the alleged judicial exception into a practical application because the claimed invention provides improvements to the technical field of consumer segmentation for predicting consumers who are likely to take certain actions.
The present Application explains that the segmentation strategy is "highly discriminative with respect to its purpose of identifying sub-groups whose members will be more likely to take action than consumers taken at random from the population at large." Application at [0054]. This segmentation can be used to "identif[y] consumers corresponding to each segment that [are] likely to enroll in an energy efficiency program." Application at [00102]. 
This improvement is encompassed by the independent claims, which recite, among other limitations, "determining a plurality of customer patterns ... wherein the subset (i) comprises at least a threshold quantity of the plurality of energy customers and (ii) has at most a threshold level of overlap with other customer patterns of the plurality of customer patterns," "assigning the plurality of customer patterns to a plurality of segments according to a bisection algorithm that maximizes a minimum effectiveness of the plurality of segments," and "using the positive adoption status among the plurality of segments to identify the customer attributes associated with adopting the energy efficiency program." Limiting the customer patterns to subsets with minimum and maximum requirements, and maximizing the minimum effectiveness of the plurality of segments can help to identify attributes associated with taking a particular action, for example, adopting an energy efficiency program.
The above-mentioned improvement may be analogous to the improvement provided by the patent-eligible invention at issue in McRO, Inc. v. Bandai Namco Games America Inc., 837 F. 3d 1299 (Fed. Cir. 2016) (hereafter McR0). The claimed invention in McRO was a method for automatically animating lip synchronization through the application of morph weights according to specific rule sets. The claimed invention improved the conventional animation process, which was "very tedious and time consuming, as well as inaccurate due to the large number of keyframes necessary to depict speech," U.S. Patent No. 6,307,576 at col. 2, lines 35-37. The invention allowed "for rapid, creative, and expressive animation products to be produced in a cost effective manner." Id. at col. 2, lines 45-50. Likewise, the present invention uses a particular set of rules to optimize customer segments such that the segments are efficient and effective in identifying customer attributes associated with taking certain actions.
Moreover, Applicant respectfully submits that the claimed invention "imposes a meaningful limit on the [alleged] judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." October 2019 Guidance at 11. For example, the claims recite at least one specific algorithm - "a bisection algorithm that maximizes a minimum effectiveness of the plurality of segments" (independent claim 2) - and particular ways to apply the algorithm to data.
Assuming further if the claims were to be directed to a judicial exception, which Applicant does not concede, Applicant respectfully submits that the claims are patent-eligible because they include additional, unconventional elements that amount to significantly more than the alleged judicial exception. The Examiner respectfully disagrees.
As an initial point, as described in paragraph 004 of the specification, “Customer segmentation is a cornerstone of the marketing toolbox of organizations large and small as a technique for understanding customers and for identifying ways to act upon that understanding. It is used heavily in marketing (a comprehensive review is in Association (2014)), online ads (e.g., Yan et al. (2009)), or e-retail (e.g., Bhatnagar and Ghose (2004)) to name a few applications.”
Further, as described in paragraph 0048 “The segments may then be further processed 312. In particular, segments may be used for targeted marketing: advertisements may be formulated and transmitted only to customers matching the patterns of one segment in order to increase their effectiveness. The segments may also be used for visualizing customer behaviors or for any other business goal.”
As such, and contrary to Applicant’s assertion, other than reciting one or more computer processors, the claim limitations merely cover commercial interactions, including marketing activities (i.e., assigning, by the one or more computer processors, the plurality of customer patterns to a plurality of segments), thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include one or more computer processors.
The one or more computer processors in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., one or more computer processors).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Moreover, and contrary to Applicant's bald assertion, the claims here are not similar to the claims in McRO, which were determined to be an improvement to computer technology.  
In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.
Contrarily, here the abstract idea is directed to segmenting a plurality of customers (step 2A Prong One). The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 
Here, there is no improvement to any computer technology per se here, nor is there a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  Further, the specification does not describe a teaching about how the claimed invention improves a computer or other technology  Rather, the abstract idea of segmenting a plurality of customers is merely implemented via one or more processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 00120 of the specification, “Those skilled in the art will appreciate that the disclosure may be practiced in network computing environments with many types of computer system configurations, including, an in-dash vehicle computer, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like. The disclosure may also be practiced in distributed system environments where local and remote computer systems, which are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, both perform tasks.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        July 13, 2022